Title: General Orders, 21 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Coryell’s-Ferry [N.J.] June 21st 1778.
                        ParoleC. Signs
                        
                    
                    A Gill of spirits pr man to be issued to the Troops this day. Those Brigades which are out of provision will draw this afternoon at Mr Simpson’s on the Hill the West-Side of the Ferry.
                    No men are to be permitted to bathe till sunset. The Troops are to begin to cross the Ferry at half past three ôClock tomorrow morning precisely, at which time the new Guards are to parade on the East Side the Ferry and the old ones on the West where the Officers who are to march in the Rear will also assemble.
                    The General to beat at three quarters past two and the troop at a quarter past three in the morning.
                